EXHIBIT 10.6

VOTING AND IRREVOCABLE PROXY AGREEMENT

This Voting and Irrevocable Proxy Agreement (this “Agreement”) is made as of the
11th day of June, 2007, among AMC Entertainment Holdings, Inc., a Delaware
corporation (the “Company”), Carlyle Partners III Loews, L.P. and CP III
Coinvestment, L.P. (together with any of their respective Permitted Transferees,
the “Carlyle Investors”), and Bain Capital Holdings (Loews) I, L.P. and Bain
Capital AIV (Loews) II, L.P. (together with any of their respective Permitted
Transferees, the “Bain Investors”), and Spectrum Equity Investors IV, L.P.,
Spectrum Equity Investors Parallel IV, L.P. and Spectrum IV Investment Managers’
Fund, L.P. (together with any of their respective Permitted Transferees, the
“Spectrum Investors”, and together with the Carlyle Investors and the Bain
Investors, the “Stockholders” and each individually, a “Stockholder”).

RECITALS

WHEREAS, the Company, Marquee Holdings, Inc., a Delaware corporation (“Marquee”)
and Marquee Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company (“Merger Sub”), are parties to that certain Agreement
and Plan of Merger, dated as of June 11, 2007 (the “Merger Agreement”), pursuant
to which Merger Sub will be merged with and into Marquee, with Marquee remaining
as the surviving corporation (the “Merger”); and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the Stockholders will receive shares of Class L-1
and Class L-2 Common Stock of the Company, par value $0.01 per share
(respectively, the “Class L-1 Common Stock” and the “Class L-2 Common Stock”,
and collectively, the “Class L Common Stock”), which shares, as of the Effective
Time (as defined in the Merger Agreement) will be all of the issued and
outstanding shares of Class L Common Stock; and

WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Company Charter”) confers upon the holders of the Class L-1 Common Stock
the exclusive right to elect and appoint up to three (3) directors (the “Class
L-1 Directors”) to the Company’s Board of Directors (the “Board”); and

WHEREAS, the Company Charter confers upon the holders of the Class L-2 Common
Stock the exclusive right to elect and appoint one (1) director (the “Class L-2
Director”) to the Board; and

WHEREAS, immediately prior to the Effective Time, Marquee and the Stockholders
were party to that certain Voting and Irrevocable Proxy Agreement, dated as of
January 26, 2006 (the “Original Voting Agreement”), and the Company and the
Stockholders desire to enter into this Agreement to supersede and replace the
Original Voting Agreement; and

WHEREAS, the Stockholders wish to agree among themselves as to the designation
of the directors to be elected and appointed to the Board by the holders of the
Class L Common Stock.


--------------------------------------------------------------------------------


AGREEMENT

NOW, THEREFORE, the parties hereby agree as follows:


1.             SHARES SUBJECT TO AGREEMENT.  EACH STOCKHOLDER AGREES TO HOLD ALL
OF ITS SHARES OF CLASS L COMMON STOCK AND ANY OTHER OF ITS SHARES OF CAPITAL
STOCK OF THE COMPANY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED (HEREINAFTER
REFERRED TO AS THE “SHARES”), SUBJECT TO, AND TO VOTE THE SHARES IN ACCORDANCE
WITH, THE PROVISIONS OF THIS AGREEMENT.


2.             ELECTION OF BOARD.  NOTWITHSTANDING SECTION 4, FROM AND AFTER THE
EFFECTIVE TIME, AT EACH ANNUAL OR SPECIAL MEETING AT WHICH ANY DIRECTORS OF THE
COMPANY ARE TO BE ELECTED, AND WHENEVER THE STOCKHOLDERS OF THE COMPANY ACT BY
WRITTEN CONSENT WITH RESPECT TO THE ELECTION OF DIRECTORS, EACH STOCKHOLDER,
SEVERALLY AND NOT JOINTLY, AGREES TO VOTE OR OTHERWISE GIVE SUCH STOCKHOLDER’S
CONSENT IN RESPECT OF ALL SHARES HELD OF RECORD OR BENEFICIALLY OWNED BY SUCH
STOCKHOLDER, AND THE COMPANY AGREES TO TAKE ALL NECESSARY AND DESIRABLE ACTIONS
WITHIN ITS CONTROL, IN ORDER TO CAUSE:


2.1           THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD TO BE NINE (9)
DIRECTORS, OR SUCH GREATER NUMBER TO WHICH THE MEMBERSHIP OF THE BOARD MAY BE
INCREASED IN ACCORDANCE WITH SECTION 2 OF ARTICLE FIFTH OF THE COMPANY CHARTER,
IN EACH CASE, SUBJECT TO REDUCTION IN ACCORDANCE WITH SECTIONS 2.2(A), 2.2(B),
2.2(C) AND 2.3(B) HEREIN AND SECTION 3 OF ARTICLE FIFTH OF THE COMPANY CHARTER;


2.2           THE ELECTION TO THE BOARD OF:

(A)           ONE CLASS L-1 DIRECTOR DESIGNATED BY THE CARLYLE INVESTORS (A
“CARLYLE DESIGNEE”), SO LONG AS THE CARLYLE INVESTORS COLLECTIVELY OWN SHARES
REPRESENTING AT LEAST FIVE PERCENT (5%) OF THE INITIAL INVESTOR SHARES OWNED BY
THE CARLYLE INVESTORS; PROVIDED, THAT THE CARLYLE INVESTORS SHALL NOT HAVE THE
RIGHT TO DESIGNATE ANY CARLYLE DESIGNEES IF THE CARLYLE INVESTORS COLLECTIVELY
OWN SHARES REPRESENTING LESS THAN FIVE PERCENT (5%) OF THE INITIAL INVESTOR
SHARES OWNED BY THE CARLYLE INVESTORS;

(B)           ONE CLASS L-1 DIRECTOR DESIGNATED BY BAIN CAPITAL AIV (LOEWS) II,
L.P. (A “BAIN DESIGNEE”) SO LONG AS THE BAIN INVESTORS COLLECTIVELY OWN SHARES
REPRESENTING AT LEAST FIVE PERCENT (5%) OF THE INITIAL INVESTOR SHARES OWNED BY
THE BAIN INVESTORS; PROVIDED, THAT BAIN CAPITAL AIV (LOEWS) II, L.P. SHALL NOT
HAVE THE RIGHT TO DESIGNATE ANY BAIN DESIGNEES IF THE BAIN INVESTORS
COLLECTIVELY OWN SHARES REPRESENTING LESS THAN FIVE PERCENT (5%) OF THE INITIAL
INVESTOR SHARES OWNED BY THE BAIN INVESTORS; PROVIDED, FURTHER, THAT THE TOTAL
NUMBER OF BAIN DESIGNEES ON THE BOARD SHALL NOT EXCEED ONE (1) AT ANY TIME;

(C)           ONE CLASS L-1 DIRECTOR DESIGNATED BY THE SPECTRUM INVESTORS (A
“SPECTRUM DESIGNEE”) SO LONG AS THE SPECTRUM INVESTORS COLLECTIVELY OWN SHARES
REPRESENTING AT LEAST FIVE PERCENT (5%) OF THE INITIAL INVESTOR SHARES OWNED BY
THE SPECTRUM INVESTORS; PROVIDED, THAT THE SPECTRUM INVESTORS SHALL NOT HAVE THE
RIGHT TO DESIGNATE ANY SPECTRUM DESIGNEES IF THE SPECTRUM INVESTORS COLLECTIVELY
OWN SHARES REPRESENTING LESS THAN FIVE PERCENT (5%) OF THE INITIAL INVESTOR
SHARES OWNED BY THE SPECTRUM INVESTORS;


--------------------------------------------------------------------------------


(D)           ONE CLASS L-2 DIRECTOR DESIGNATED BY A MAJORITY OF THE HOLDERS OF
THEN OUTSTANDING SHARES OF CLASS L-2 COMMON STOCK (A “CLASS L-2 DESIGNEE”);
PROVIDED, THAT THE DESIGNATION OF THE CLASS L-2 DESIGNEE SHALL ALSO REQUIRE THE
AFFIRMATIVE VOTE OR WRITTEN CONSENT OF EACH OF THE BAIN INVESTORS AND THE
CARLYLE INVESTORS, IN EACH CASE, FOR SO LONG AS SHARES OF CLASS L-1 COMMON STOCK
HELD BY SUCH PRINCIPAL INVESTORS REPRESENT AT LEAST FIVE PERCENT (5%) OF THE
SHARES OF CLASS L-1 COMMON STOCK HELD BY SUCH PRINCIPAL INVESTORS IMMEDIATELY
FOLLOWING THE EFFECTIVE TIME (AS MAY BE ADJUSTED FOR STOCK SPLITS, STOCK
DIVIDENDS, RECAPITALIZATIONS, PRO-RATA SELL-DOWNS OR SIMILAR EVENTS); AND

(E)           UPON ANY VACANCY IN THE BOARD AS A RESULT OF ANY CARLYLE DESIGNEE,
BAIN DESIGNEE, SPECTRUM DESIGNEE OR CLASS L-2 DESIGNEE CEASING TO BE A MEMBER OF
THE BOARD, WHETHER BY RESIGNATION OR OTHERWISE (BUT NOT AS A RESULT OF A
TRANSFER BY ANY OF THE CARLYLE INVESTORS, THE BAIN INVESTORS OR THE SPECTRUM
INVESTORS OF A NUMBER OF SHARES THAT RESULTS IN THE CARLYLE INVESTORS, THE BAIN
INVESTORS OR THE SPECTRUM INVESTORS, AS APPLICABLE, LOSING THE RIGHT TO
DESIGNATE A CARLYLE DESIGNEE, BAIN DESIGNEE OR SPECTRUM DESIGNEE, AS APPLICABLE,
PURSUANT TO SECTION 2.2(A), SECTION 2.2(B) OR SECTION 2.2(C), AS APPLICABLE), A
REPLACEMENT CARLYLE DESIGNEE, BAIN DESIGNEE, SPECTRUM DESIGNEE OR CLASS L-2
DESIGNEE DESIGNATED IN ACCORDANCE WITH SECTION 2.2(A), SECTION 2.2(B), SECTION
2.2(C) OR SECTION 2.2(D), AS THE CASE MAY BE.


2.3           THE REMOVAL (WITH OR WITHOUT CAUSE) FROM THE BOARD OF:

(A)           ANY CARLYLE DESIGNEE, BAIN DESIGNEE, SPECTRUM DESIGNEE OR CLASS
L-2 DESIGNEE UPON THE WRITTEN REQUEST OF THE CARLYLE INVESTORS, THE BAIN
INVESTORS, THE SPECTRUM INVESTORS OR A MAJORITY OF THE HOLDERS OF THEN
OUTSTANDING SHARES OF CLASS L-2 COMMON STOCK, RESPECTIVELY; PROVIDED, THAT THE
REMOVAL OF THE CLASS L-2 DESIGNEE SHALL ALSO REQUIRE THE APPROVAL OF EACH OF THE
BAIN INVESTORS AND THE CARLYLE INVESTORS, IN EACH CASE, FOR SO LONG AS SHARES OF
CLASS L-1 COMMON STOCK HELD BY SUCH PRINCIPAL INVESTORS REPRESENT AT LEAST FIVE
PERCENT (5%) OF THE SHARES OF CLASS L-1 COMMON STOCK HELD BY SUCH PRINCIPAL
INVESTORS IMMEDIATELY FOLLOWING THE EFFECTIVE TIME (AS MAY BE ADJUSTED FOR STOCK
SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS, PRO-RATA SELL-DOWNS OR SIMILAR
EVENTS); AND

(B)           IN THE EVENT THAT (I) THE CARLYLE INVESTORS ARE NO LONGER ENTITLED
TO DESIGNATE A CARLYLE DESIGNEE PURSUANT TO SECTION 2.2(A), THE CARLYLE
DESIGNEE, (II) THE BAIN INVESTORS ARE NO LONGER ENTITLED TO DESIGNATE A BAIN
DESIGNEE PURSUANT TO SECTION 2.2(B), THE BAIN DESIGNEE OR (III) THE SPECTRUM
INVESTORS ARE NO LONGER ENTITLED TO DESIGNATE A SPECTRUM DESIGNEE PURSUANT TO
SECTION 2.2(C), THE SPECTRUM DESIGNEE; IN EACH CASE, TO THE EXTENT THAT THE
CARLYLE DESIGNEE, BAIN DESIGNEE OR SPECTRUM DESIGNEE, AS APPLICABLE, HAS NOT
RESIGNED FROM THE BOARD, IT BEING UNDERSTOOD AND AGREED THAT IN THE EVENT OF ANY
SUCH LOSS OF ENTITLEMENT, THE CARLYLE INVESTORS, BAIN INVESTORS OR SPECTRUM
INVESTORS, AS APPLICABLE, SHALL DESIGNATE FOR REMOVAL, AND USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE REMOVAL OF, SUCH CARLYLE DESIGNEE, BAIN DESIGNEE
OR SPECTRUM DESIGNEE, AS APPLICABLE, IMMEDIATELY PRIOR TO SUCH LOSS OF
ENTITLEMENT.


3.             RIGHT NOT OBLIGATION.  THE DESIGNATION OF A CARLYLE DESIGNEE
PURSUANT TO SECTION 2.2 IS A RIGHT BUT NOT AN OBLIGATION OF THE CARLYLE
INVESTORS.  THE RIGHT OF THE CARLYLE INVESTORS TO DESIGNATE A CARLYLE DESIGNEE
MAY BE TRANSFERRED ONLY TO PERMITTED TRANSFEREES; PROVIDED, THAT SUCH TRANSFER
IS OTHERWISE IN ACCORDANCE WITH THIS AGREEMENT AND THE


--------------------------------------------------------------------------------



STOCKHOLDERS AGREEMENT.  THE DESIGNATION OF A BAIN DESIGNEE PURSUANT TO SECTION
2.2 IS A RIGHT BUT NOT AN OBLIGATION OF THE BAIN INVESTORS.  THE RIGHT OF THE
BAIN INVESTORS TO DESIGNATE A BAIN DESIGNEE MAY BE TRANSFERRED ONLY TO PERMITTED
TRANSFEREES; PROVIDED, THAT SUCH TRANSFER IS OTHERWISE IN ACCORDANCE WITH THIS
AGREEMENT AND THE STOCKHOLDERS AGREEMENT.  THE DESIGNATION OF A SPECTRUM
DESIGNEE PURSUANT TO SECTION 2.2 IS A RIGHT BUT NOT AN OBLIGATION OF THE
SPECTRUM INVESTORS.  THE RIGHT OF THE SPECTRUM INVESTORS TO DESIGNATE A SPECTRUM
DESIGNEE MAY BE TRANSFERRED ONLY TO PERMITTED TRANSFEREES; PROVIDED, THAT SUCH
TRANSFER IS OTHERWISE IN ACCORDANCE WITH THIS AGREEMENT AND THE STOCKHOLDERS
AGREEMENT.


4.             VOTING ON OTHER MATTERS.  SUBJECT TO AND WITHOUT LIMITING SECTION
2, AS TO ANY MATTER OR ACTION THAT REQUIRES A VOTE OR WRITTEN CONSENT OF THE
STOCKHOLDERS OF THE COMPANY, WHETHER BY LAW OR PURSUANT TO ANY AGREEMENT, FROM
AND AFTER THE EFFECTIVE TIME:

(A)           UNTIL THE FIFTH ANNIVERSARY OF THE EFFECTIVE TIME, AND FOR SO LONG
AS EACH OF THE CARLYLE INVESTORS, THE BAIN INVESTORS AND THE SPECTRUM INVESTORS
CONTINUE TO HOLD SHARES REPRESENTING AT LEAST TWENTY FIVE PERCENT (25%) OF THE
INITIAL INVESTOR SHARES HELD BY SUCH PRINCIPAL INVESTOR, EACH STOCKHOLDER AGREES
TO VOTE, AND/OR TO PROVIDE ITS WRITTEN CONSENT, WITH RESPECT TO SUCH MATTER OR
ACTION AS DIRECTED BY ANY TWO OF THE PRINCIPAL INVESTORS; PROVIDED, THAT NO
STOCKHOLDER SHALL BE REQUIRED TO VOTE IN FAVOR OF, OR PROVIDE ITS WRITTEN
CONSENT TO, ANY ACTION THAT WOULD DISPROPORTIONATELY AFFECT SUCH STOCKHOLDER
RELATIVE TO THE OTHER STOCKHOLDERS OF THE COMPANY IN ANY MATERIAL AND ADVERSE
MANNER;

(B)           IN THE EVENT THAT ANY STOCKHOLDER ENTITLED TO VOTE ON OR PROVIDE
ITS WRITTEN CONSENT WITH RESPECT TO A MATTER SHALL FAIL AT ANY TIME TO VOTE, OR
ACT BY WRITTEN CONSENT WITH RESPECT TO, ANY SHARES HELD OF RECORD OR
BENEFICIALLY OWNED BY SUCH STOCKHOLDER OR AS TO WHICH SUCH STOCKHOLDER HAS
VOTING CONTROL, AS AGREED BY SUCH STOCKHOLDER IN THIS AGREEMENT, SUCH
STOCKHOLDER HEREBY IRREVOCABLY GRANTS TO AND APPOINTS EACH REMAINING PRINCIPAL
INVESTOR SUCH STOCKHOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF
SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF SUCH STOCKHOLDER, TO VOTE
OR ACT BY WRITTEN CONSENT WITH RESPECT TO SUCH SHARES AND TO GRANT A CONSENT,
PROXY OR APPROVAL IN RESPECT OF SUCH SHARES, IN EACH CASE IN SUCH MANNER AND TO
THE EXTENT AS IS NECESSARY OR DESIRABLE TO VOTE SUCH SHARES AS AGREED TO BY SUCH
STOCKHOLDER IN THIS AGREEMENT, INCLUDING SECTION 2.2 AND SECTION 4(A); EACH
STOCKHOLDER HEREBY AFFIRMS THAT THE IRREVOCABLE PROXY SET FORTH IN THIS
SECTION 4(B) WILL BE VALID FOR THE TERM OF THIS AGREEMENT AND IS GIVEN TO SECURE
THE PERFORMANCE OF THE OBLIGATIONS OF SUCH STOCKHOLDER UNDER THIS AGREEMENT;
EACH STOCKHOLDER HEREBY FURTHER AFFIRMS THAT EACH PROXY HEREBY GRANTED SHALL,
FOR THE TERM OF THIS AGREEMENT, BE IRREVOCABLE AND SHALL BE DEEMED COUPLED WITH
AN INTEREST; AND

(C)           IF SUCH MATTER OR ACTION HAS BEEN APPROVED BY THE REQUISITE
STOCKHOLDER MAJORITY (AS DEFINED IN THE STOCKHOLDERS AGREEMENT), EACH
STOCKHOLDER AGREES TO TAKE ANY AND ALL ACTIONS AS ARE REASONABLY NECESSARY TO
EFFECT SUCH APPROVED MATTER OR ACTION, UNLESS SUCH MATTER OR ACTION WOULD ALSO
REQUIRE THE APPROVAL OF SUCH STOCKHOLDER UNDER THIS AGREEMENT, THE STOCKHOLDERS
AGREEMENT OR THE COMPANY CHARTER AND SUCH APPROVAL HAS NOT BEEN GRANTED.


5.             TERMINATION.  THIS AGREEMENT SHALL TERMINATE UPON THE EARLIEST TO
OCCUR OF ANY ONE OF THE FOLLOWING EVENTS: (A) THE LIQUIDATION, DISSOLUTION OR
INDEFINITE CESSATION OF THE


--------------------------------------------------------------------------------



BUSINESS OPERATIONS OF THE COMPANY; (B) THE EXECUTION BY THE COMPANY OF A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR THE APPOINTMENT OF A RECEIVER
OR TRUSTEE TO TAKE POSSESSION OF THE PROPERTY AND ASSETS OF THE COMPANY; (C)
UNANIMOUS WRITTEN CONSENT OF THE PRINCIPAL INVESTORS, (D) THE DATE OF THE
CONSUMMATION OF AN INITIAL PUBLIC OFFERING; AND (E) THE DATE ON WHICH THE
PRINCIPAL INVESTORS NO LONGER SATISFY THE CONDITIONS NECESSARY TO DESIGNATE AT
LEAST ONE CLASS L-1 DIRECTOR TO THE BOARD PURSUANT TO THE COMPANY CHARTER AS IN
EFFECT AT THE EFFECTIVE TIME.


6.             DEFINITIONS.


6.1           AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING
MEANINGS:

“Agreement” has the meaning set forth in the preamble.

“Bain Designee” has the meaning set forth in Section 2.2(b).

“Bain Investors” has the meaning set forth in the preamble.

“Board” has the meaning set forth in the recitals.

“Carlyle Designee” has the meaning set forth in Section 2.2(a).

“Carlyle Investors” has the meaning set forth in the preamble.

“Class L Common Stock” has the meaning set forth in the recitals.

“Class L-1 Common Stock” has the meaning set forth in the recitals.

“Class L-1 Directors” has the meaning set forth in the recitals.

“Class L-2 Common Stock” has the meaning set forth in the recitals.

“Class L-2 Designee” has the meaning set forth in Section 2.2(d).

“Class L-2 Directors” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the recitals.

“Company Charter” has the meaning set forth in the recitals.

“Effective Time” has the meaning set forth in the Merger Agreement.

“Initial Investor Shares” means that number of Shares held by a Principal
Investor immediately following the Effective Time, as the same may be adjusted
for stock splits, stock dividends, recapitalizations, pro-rata sell-downs or
similar events.

“Initial Public Offering” means the initial public offering of Stock registered
on Form S-1 (or any equivalent or successor form) under the Securities Act of
1933, as amended, and the rules and regulations in effect thereunder.


--------------------------------------------------------------------------------


“Litigation” has the meaning set forth in Section 7.2.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Original Voting Agreement” has the meaning set forth in the recitals.

“Permitted Transferee” has the meaning set forth in the Company Charter.

“Principal Investor” means any of (i) the Carlyle Investors, collectively, (ii)
the Bain Investors, collectively or (ii) the Spectrum Investors, collectively;
provided, however, that any such Principal Investor shall cease to be a
Principal Investor at such time as such Principal Investor ceases to hold Shares
representing at least 25% of the Initial Investor Shares held by such Principal
Investor.  For the avoidance of doubt, so long as there are two or more
Principal Investors, references in this Agreement to “Principal Investors” shall
mean all such Principal Investors, and if at any time there is only one
Principal Investor, references in this Agreement to “the Principal Investors” or
“each Principal Investor” shall mean that sole Principal Investor then
remaining.

“Shares” has the meaning set forth in Section 1.

“Spectrum Designee” has the meaning set forth in Section 2.2(c).

“Spectrum Investors” has the meaning set forth in the preamble.

“Stockholder” has the meaning set forth in the preamble.

“Stockholders Agreement” means that certain Stockholders Agreement Company,
dated as of the date hereof, among the Company, the Carlyle Investors, the Bain
Investors, the Spectrum Investors and the other stockholders of the Company
named therein, as the same may be amended, modified or supplemented from time to
time in accordance with its terms.

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition or exchange, including any Transfer of a voting or economic interest
in securities or other property; and “Transferring” or “Transferred” have
correlative meanings.


6.2           UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE REQUIRES, (I) WORDS
OF ANY GENDER INCLUDE EACH OTHER GENDER; (II) WORDS USING THE SINGULAR OR PLURAL
NUMBER ALSO INCLUDE THE PLURAL OR SINGULAR NUMBER, RESPECTIVELY; (III) THE TERMS
“HEREOF,” “HEREIN,” “HEREBY” AND DERIVATIVE OR SIMILAR WORDS REFER TO THIS
ENTIRE AGREEMENT; (IV) THE TERMS “ARTICLE” OR “SECTION” REFER TO THE SPECIFIED
ARTICLE OR SECTION OF THIS AGREEMENT; (V) THE WORD “INCLUDING” SHALL MEAN
“INCLUDING, WITHOUT LIMITATION”, (VI) EACH DEFINED TERM HAS ITS DEFINED MEANING
THROUGHOUT THIS AGREEMENT, WHETHER THE DEFINITION OF SUCH TERM APPEARS BEFORE OR
AFTER SUCH TERM IS USED, AND (VII) THE WORD “OR” SHALL BE DISJUNCTIVE BUT NOT
EXCLUSIVE.


--------------------------------------------------------------------------------



6.3           REFERENCES TO AGREEMENTS AND OTHER DOCUMENTS SHALL BE DEEMED TO
INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER MODIFICATIONS THERETO.


6.4           REFERENCES TO STATUTES SHALL INCLUDE ALL REGULATIONS PROMULGATED
THEREUNDER AND REFERENCES TO STATUTES OR REGULATIONS SHALL BE CONSTRUED AS
INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING OR
REPLACING THE STATUTE OR REGULATION.


7.             MISCELLANEOUS.


7.1           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS WHICH WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, OF THE STATE OF
DELAWARE.

7.2           Submission to Jurisdiction; Waiver of Jury Trial.  Each of the
parties hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware and of
the United States of America sitting in Delaware for any action, proceeding or
investigation in any court or before any governmental authority (“Litigation”)
arising out of or relating to this Agreement, (and agrees not to commence any
Litigation relating thereto except in such court), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective notice address, as provided for in this Agreement, shall be
effective service of process for any Litigation brought against it in any such
court.  Each of the parties hereby irrevocably and unconditionally waives any
objection to the laying of venue of any Litigation arising out of this Agreement
or the transactions contemplated hereby in the Court of Chancery of the State of
Delaware or the United States of America sitting in Delaware and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Litigation brought in any such court has been brought
in an inconvenient forum.  Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.

7.3           Specific Performance.  Each party, in addition to being entitled
to exercise all rights provided herein or granted by law, including recovery of
damages, shall be entitled to specific performance of each other party’s
obligations under this Agreement, and each party agrees to waive any requirement
for the security or posting of any bond in connection with  such remedy.  The
parties agree that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by any of them of the provisions of this
Agreement and each hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.


7.4           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
HEIRS, LEGATEES, SUCCESSORS, AND ASSIGNS AND ANY OTHER TRANSFEREE OF SHARES IN
COMPLIANCE WITH THE STOCKHOLDERS AGREEMENT AND SHALL ALSO APPLY TO ANY SHARES
ACQUIRED BY STOCKHOLDERS AFTER THE DATE HEREOF.


7.5           ENTIRE AGREEMENT.  THIS AGREEMENT, THE STOCKHOLDERS AGREEMENT, THE
COMPANY CHARTER, THE BY-LAWS OF THE COMPANY AND THE OTHER DOCUMENTS DELIVERED
PURSUANT


--------------------------------------------------------------------------------



HERETO CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT AMONG THE
PARTIES WITH REGARD TO THE SUBJECTS HEREOF AND THEREOF.

7.6           Notices.  All notices, requests or consents provided for or
permitted to be given under this Agreement shall be in writing and shall be
given either by depositing such writing in the United States mail, addressed to
the recipient, postage paid and certified with return receipt requested, or by
depositing such writing with a reputable overnight courier for next day
delivery, or by delivering such writing to the recipient in person, by courier
or by facsimile transmission.  A notice, request or consent given under this
Agreement shall be deemed received when actually received if personally
delivered, when transmitted, if transmitted by facsimile with electronic
confirmation, the day after it is sent, if sent for next day delivery and upon
receipt, if sent by mail.  All such notices, requests and consents shall be
delivered as follows:

(a)  If to the Bain Investors, addressed as follows:

 

 

 

c/o Bain Capital, LLC

 

111 Huntington Avenue

 

Boston, Massachusetts  02199

 

Facsimile:  (617) 516-2010

 

Attention: 

John Connaughton

 

 

Phil Loughlin

 

 

 

with a copy to:

 

 

 

Ropes & Gray LLP

 

One International Place

 

Boston, Massachusetts  02110

 

Facsimile:  (617) 951-7050

 

Attention: 

R. Newcomb Stillwell

 

 

Howard S. Glazer

 

 

Jane D. Goldstein

 

 

 

 

(b)  If to the Carlyle Investors, addressed as follows:

 

 

 

c/o The Carlyle Group

 

520 Madison Avenue, 42nd Floor

 

New York, New York  10022

 

Facsimile:  (212) 381-4901

 

Attention:

Michael Connelly

 

 

Eliot P. S. Merrill

 

 

 

 


--------------------------------------------------------------------------------


 

with a copy to:

 

 



Ropes & Gray LLP

 

One International Place

 

Boston, Massachusetts  02110

 

Facsimile:  (617) 951-7050

 

Attention: 

R. Newcomb Stillwell

 

 

Howard S. Glazer

 

 

Jane D. Goldstein

 

 

 

 

and

 

 

 

(c)  If to the Spectrum Investors, addressed as follows:

 

 

 

c/o Spectrum Equity Investors

 

333 Middlefield Road

 

Suite 200

 

Menlo Park, CA  94025

 

Facsimile:  (415) 464-4601

 

Attention:

Brion Applegate

 

 

Benjamin Coughlin

 

 

 

with a copy to:

 

 

 

Ropes & Gray LLP

 

One International Place

 

Boston, Massachusetts  02110

 

Facsimile:  (617) 951-7050

 

Attention: 

R. Newcomb Stillwell

 

 

Howard S. Glazer

 

 

Jane D. Goldstein

 


7.7           DELAYS OR OMISSIONS.  NO DELAY OR OMISSION TO EXERCISE ANY RIGHT,
POWER, OR REMEDY ACCRUING TO ANY PARTY HERETO UPON ANY BREACH OR DEFAULT OF
ANOTHER PARTY UNDER THIS AGREEMENT SHALL IMPAIR ANY SUCH RIGHT, POWER, OR REMEDY
OF SUCH PARTY, NOR SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH OR
DEFAULT, OR AN ACQUIESCENCE THEREIN, OR OF OR IN ANY SIMILAR BREACH OR DEFAULT
THEREAFTER OCCURRING; NOR SHALL ANY WAIVER OF ANY SINGLE BREACH OR DEFAULT BE
DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT THERETOFORE OR THEREAFTER
OCCURRING.  ANY WAIVER, PERMIT, CONSENT, OR APPROVAL OF ANY KIND OR CHARACTER ON
THE PART OF ANY PARTY OF ANY BREACH OR DEFAULT UNDER THIS AGREEMENT, OR ANY
WAIVER ON THE PART OF ANY PARTY OF ANY PROVISIONS OR CONDITIONS OF THIS
AGREEMENT, MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE EXTENT
SPECIFICALLY SET FORTH IN SUCH WRITING OR AS PROVIDED IN THIS AGREEMENT.  ALL
REMEDIES, EITHER UNDER THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED TO ANY
PARTY, SHALL BE CUMULATIVE AND NOT ALTERNATIVE.


7.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND SIGNATURES MAY BE DELIVERED BY FACSIMILE, EACH OF WHICH MAY BE
EXECUTED BY


--------------------------------------------------------------------------------



LESS THAN ALL PARTIES, EACH OF WHICH SHALL BE ENFORCEABLE AGAINST THE PARTIES
ACTUALLY EXECUTING SUCH COUNTERPARTS, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE INSTRUMENT.


7.9           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE, OR
VOID, PORTIONS OF SUCH PROVISION, OR SUCH PROVISION IN ITS ENTIRETY, TO THE
EXTENT NECESSARY, SHALL BE SEVERED FROM THIS AGREEMENT AND THE BALANCE OF THIS
AGREEMENT SHALL BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


7.10         TITLES AND SUBTITLES.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
AGREEMENT.

7.11         Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each party hereto shall execute and deliver
any additional documents and instruments and perform any additional acts that
may be necessary or appropriate to effectuate and perform the provisions of this
Agreement and such transactions.

7.12         No Strict Construction.  This Agreement shall be deemed to be
collectively prepared by the parties hereto, and no ambiguity herein shall be
construed for or against any party based upon the identity of the author of this
Agreement or any provision hereof.


7.13         AMENDMENT AND WAIVER.  ANY PROVISION OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER
RETROACTIVELY OR PROSPECTIVELY) ONLY WITH THE WRITTEN CONSENT OF THE PRINCIPAL
INVESTORS; PROVIDED THAT (I) NO SUCH AMENDMENT SHALL IMPOSE OR INCREASE ANY
LIABILITY OR OBLIGATION ON A STOCKHOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH STOCKHOLDER, (II) NO SUCH AMENDMENT HAS A DISPROPORTIONATELY ADVERSE EFFECT
ON ANY STOCKHOLDER IN RELATION TO THE OTHER STOCKHOLDERS WITHOUT THE PRIOR
WRITTEN CONSENT OF SUCH STOCKHOLDER.  ANY AMENDMENT OR WAIVER EFFECTED IN
ACCORDANCE WITH THIS PARAGRAPH SHALL BE BINDING UPON EACH STOCKHOLDER AND THE
COMPANY AND (III) NO SUCH AMENDMENT SHALL BE MADE TO SECTION 4(C) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY.

7.14         No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Stockholder covenant, agree and
acknowledge that no recourse under this Agreement or any document or instrument
delivered in connection with this Agreement shall be had against any current or
future director, officer, employee, agent, general or limited partner or member
of any Stockholder or any Affiliate or assignee thereof, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed upon or otherwise be incurred by any current or future director,
officer, employee, agent, general or limited partner or member of any
Stockholder or any Affiliate or assignee thereof, as such, for any obligation of
any Stockholder under this Agreement or any documents or instruments delivered
in connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.


--------------------------------------------------------------------------------


7.15         Termination of Original Voting Agreement.  At the Effective Time,
this Agreement shall supersede and replace the Original Voting Agreement in its
entirety and the Original Agreement shall be terminated and of no further force
and effect.

[THIS SPACE LEFT BLANK INTENTIONALLY]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

By:

 /s/ Craig R. Ramsey

 

 

 

Name:  Craig R. Ramsey

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

CLASS L VOTING AND IRREVOCABLE PROXY AGREEMENT


--------------------------------------------------------------------------------


 

BAIN CAPITAL HOLDINGS (LOEWS) I, L.P.

 

 

 

BY:  BAIN CAPITAL PARTNERS VII, L.P.,

 

ITS GENERAL PARTNER

 

BY:  BAIN CAPITAL INVESTORS, LLC,

 

ITS GENERAL PARTNER

 

 

 

 

 

By:

 /s/ Authorized Person

 

 

 

 

 

 

BAIN CAPITAL AIV (LOEWS) II, L.P.

 

 

 

BY:  BAIN CAPITAL PARTNERS VIII, L.P.,

 

ITS GENERAL PARTNER

 

BY:  BAIN CAPITAL INVESTORS, LLC,

 

ITS GENERAL PARTNER

 

 

 

 

 

By: 

 /s/ Authorized Person

 

 

 

 

CLASS L VOTING AND IRREVOCABLE PROXY AGREEMENT


--------------------------------------------------------------------------------


 

CARLYLE PARTNERS III LOEWS, L.P.

 

 

 

BY:  TC GROUP III, L.P.,

 

ITS GENERAL PARTNER

 

BY:  TC GROUP III, L.L.C.,

 

ITS GENERAL PARTNER

 

BY:  TC GROUP, L.L.C.,

 

ITS MANAGING MEMBER

 

BY:  TCG HOLDINGS, L.L.C.,

 

ITS MANAGING MEMBER

 

 

 

 

 

 /s/ Authorized Person

 

 

Name:

 

Title:

 

 

 

CP III COINVESTMENT, L.P.

 

BY:  TC GROUP III, L.P.,

 

IT GENERAL PARTNER

 

BY:  TC GROUP III, L.L.C.,

 

ITS GENERAL PARTNER

 

BY:  TC GROUP, L.L.C.,

 

ITS MANAGING MEMBER

 

BY:  TCG HOLDINGS, L.L.C.,

 

ITS MANAGING MEMBER

 

 

 

 

 

 /s/ Authorized Person

 

 

Name:

 

Title:

 

 

 

CLASS L VOTING AND IRREVOCABLE PROXY AGREEMENT


--------------------------------------------------------------------------------


 

SPECTRUM EQUITY INVESTORS IV, L.P.

 

 

 

BY: SPECTRUM EQUITY ASSOCIATES IV, L.P.,

 

ITS GENERAL PARTNER

 

 

 

 

 

 /s/ Authorized Person

 

 

Name:

 

Title:

 

 

 

 

 

SPECTRUM EQUITY INVESTORS PARALLEL

 

IV, L.P.

 

 

 

BY:  SPECTRUM EQUITY ASSOCIATES IV, L.P.,

 

ITS GENERAL PARTNER

 

 

 

 

 

 /s/ Authorized Person

 

 

Name:

 

Title:

 

 

 

 

 

SPECTRUM IV INVESTMENT MANAGERS’

 

FUND, L.P.

 

 

 

 

 

 /s/ Authorized Person

 

 

Name:

 

Title:

 

 

CLASS L VOTING AND IRREVOCABLE PROXY AGREEMENT


--------------------------------------------------------------------------------